FOR IMMEDIATE RELEASE For more information contact: Pedro A. Richards Chief Executive Officer Telefax: (5411) 4343-7528 investorelations@gfgsa.com www.gfgsa.com GRUPO FINANCIERO GALICIA S.A. REPORTS FINANCIAL RESULTS FOR THE QUARTER ENDED SEPTEMBER 30, 2010 (Buenos Aires, Argentina, November 10, 2010) – Grupo Financiero Galicia S.A. (“GFG”) (Buenos Aires Stock Exchange: GGAL; NASDAQ: GGAL) today announced its consolidated financial results for the third quarter of FY2010 ended September 30, 2010. NET INCOME FOR THE QUARTER ENDED SEPTEMBER 30, 2010 Ø Net income for the third quarter ended September 30, 2010 amounted to Ps. 121.2 million, or Ps. 0.098 per share, which is equivalent to Ps. 0.98 per ADS. Ø This result can be mainly attributed to the income derived from our interests in Banco de Galicia y Buenos Aires S.A. (“Banco Galicia”) (Ps. 130.5 million) andSudamericana Holding S.A. (“Sudamericana Holding”) (Ps. 5.5 million), which was partially offset by administrative and financial expenses in the amount of Ps. 15.8 million. Ø Banco Galicia recorded a net income of Ps. 137.8 million, an increase from the Ps. 47.0 million recorded in the third quarter of FY2009. Net income before the amortization of deferred losses from amparo claims amounted to Ps.175.2 million, a substantial increase from the Ps. 74.2 million profit of the prior year. Ø The increase in Banco Galicia’s operating income was a result of the improvement of its financial condition due to a significant increase in the volume of activity within the private sector, the above-mentioned reduction of its exposure to the public sector and the decrease of its foreign debt. In addition, results from Compañía Financiera Argentina S.A. (“Compañía Financiera”), Cobranzas & Servicios S.A. and Universal Processing Center S.A. were incorporated during the quarter. Ø As of September 30, 2010, Banco Galicia’s market share of loans to the private sector reached 8.63%, of which 0.70 percentage points correspond to Compañía Financiera. In terms of deposits, market share of the private sector reached 8.12%, of which 0.10 percentage points correspond to Compañía Financiera. 1 Ø The table below shows the results per share information based on GFG’s financial statements. In pesos FY2010 FY 2009 Nine months ended at: Earnings per Share 3rd Q 09/30/10 3rd Q 09/30/09 09/30/10 09/30/09 Total Average Shares (in thousands) Total Shares Outstanding (in thousands) Book Value per Share Book Value per ADS (*) Earnings per Share Earnings per ADS (*) (*) 1 ADS 10 ordinary shares Ø GFG’s net income for the quarter represents an annualized return of 1.99% on average assets, and of 21.79% on average shareholders’ equity. Percentages FY2010 FY 2009 Nine months ended at: Profitability 3rd Q 09/30/10 3rd Q 09/30/09 09/30/10 09/30/09 Return on Average Assets (*) Return on Average Shareholders' Equity (*) Annualized. NET INCOME BY BUSINESS Ø "Income from stake in Sudamericana Holding" includes the results from our interest in Sudamericana Holding for the quarter ended June 30, 2010. Ø “Income from stake in other companies” includes the results from our interests in Net Investment S.A., Galicia Warrants S.A, G.V. Mandataria de Valores S.A. and Galval Agente de Valores S.A. Ø The “Deferred tax adjustment” shows the income tax charge determined by Banco Galicia’s subsidiaries in accordance with the deferred tax method. This adjustment was not made in Banco Galicia’s financial statements because Argentine Central Bank’s regulations do not contemplate the application of the deferred tax method. Ø “Other income GFG” mainly includes administrative expenses in the amount of Ps. 6.9 million and financial expenses in the amount of Ps. 8.9 million. 2 Ø The table below shows a “Net Income by Business” analysis. It includes a breakdown of GFG’s results by subsidiary. In millions of pesos FY2010 Nine months ended at: Net Income by Business 3rd Q 09/30/2010 2nd Q 06/30/2010 09/30/10 09/30/09 Income from stake in Banco Galicia (94.7%) Income from stake in Sudamericana Holding (87.5%) Income from stake in other companies -0.6 -1.5 Deferred tax adjustment in Banco Galicia's subsidiaries -3.6 -3.6 Other Income GFG -15.8 -24.7 -49.0 Income tax -0.5 -0.3 -28.0 Net Income for the period CONFERENCE CALL On Friday, November 12, 2010, at 11:00 A.M. Eastern Standard Time (13:00 PM Buenos Aires time), GFG will host a conference call to review these results. The call-in number is: (913) 981-5558 Passcode: 7645067 This report is a summary analysis of GFG’s financial condition and results of operations as of and for the period indicated. For a correct interpretation, this report must be read in conjunction with Banco Galicia’s press release (www.bancogalicia.com.ar) and GFG’s financial statements, as well as with all other material periodically filed with the Comisión Nacional de Valores (www.cnv.gov.ar), Securities and Exchange Commission (www.sec.gov), Bolsa de Comercio de Buenos Aires (www.bolsar.com.ar), Bolsa de Comercio de Córdoba and Nasdaq (www.nasdaq.com). Readers of this report must note that this is a translation made from an original version written and expressed in Spanish. Therefore, any issues concerning interpretation of this report should be resolved using the original version in Spanish. 3 SELECTED FINANCIAL INFORMATION -CONSOLIDATED DATA (*) In millions of pesos 09/30/10 06/30/10 03/31/10 12/31/09 09/30/09 CASH AND DUE FROM BANKS GOVERNMENT AND CORPORATESECURITIES LOANS OTHER RECEIVABLES RESULTING FROM FINANCIAL BROKERAGE EQUITY IN OTHER COMPANIES BANK PREMISES AND EQUIPMENT, MISCELLANEOUS AND INTANGIBLE ASSETS OTHER ASSETS TOTAL ASSETS DEPOSITS - Non-Financial Government Sector - Financial Sector - Non-Financial Private Sector and Residents Abroad - Current Accounts - Savings Accounts - Time Deposits - Other - Accrued interest and quotation diferences payable OTHER BANKS AND INTERNATIONAL ENTITIES NEGOTIABLE OBLIGATIONS OTHER LIABILITIES MINORITY INTERESTS TOTAL LIABILITIES SHAREHOLDERS' EQUITY INFLATION AND EXCHANGE RATE Retail Price Index (%) (**) Wholesale Price Index (%) (**) C.E.R. (%) (**) Exchange Rate ($/U$S) (***) (*) GFG, consolidated with subsidiary companies (Art.33 - Law 19550). (**) Variation within the quarter. (***) Last working day of the quarter. Source B.C.R.A. - Comunique "A" 3500 - Reference Exchange Rate 4 SELECTED FINANCIAL INFORMATION -CONSOLIDATED DATA (*) In millions of pesos Quarter ended: 09/30/10 06/30/10 03/31/10 12/31/09 09/30/09 FINANCIAL INCOME - Interest on Cash and Due From Bank - Interest on Loans to the Financial Sector - Interest on Overdrafts - Interest on Notes - Interest on Mortgage Loans - Interest on Pladge Loans - Interest on Credit Card Loans - Interest on Financial Leases - Interest on Other Loans - Net Income from Government and Corporate Securities - On Other Receivables Resulting from Financial Brokerage - Net Income from Guaranteed Loans-Decree 1387/01 - Adjustment by application of adjusting index - Quotations Differences on Gold and Foreign Currency - Other FINANCIAL EXPENSES - Interest on Demand Accounts Deposits - Interest on Saving Accounts Deposits - Interest on Time Deposits - Interest on Interbank Loans Received ( Call Money Loans) - Interest on Loans from Financial Sector - For Other Liabilities resulting from Financial Brokerage - Interest on Subordinated Negotiable Obligations - Other interest - Net Income from Options - - Adjustment by application of adjusting index - Contributions to the Deposit Insurance Fund - Other GROSS BROKERAGE MARGIN PROVISIONS FOR LOAN LOSSES INCOME FROM SERVICES, NET ADMINISTRATIVE EXPENSES - Personnel Expenses - Directors' and Syndics' Fees - Other Fees - Advertising and Publicity - Taxes - Depreciation of Premises and Equipment - Amortization of Organization and Development Expenses - Other Operating Expenses - Other MINORITY INTEREST INCOME FROM EQUITY INVESTMENTS NET OTHERINCOME INCOME TAX NET INCOME (*) GFG, consolidated with subsidiary companies (Art.33 - Law 19550). 5
